Order entered December 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00263-CR

                               CLEAVEN WADE III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83322-2015

                                            ORDER
       Before the Court is court reporter Indu Bailey’s December 16, 2019 letter informing the

Court that although she has completed the reporter’s record, she has not filed it because there is a

balance outstanding.

       The record in this case was initially due April 21, 2019. Three weeks later, appellant

hired new counsel. Over the following three months, the Court communicated with appellant

and Ms. Bailey about the status of the reporter’s record and the payment for the same. In

August, appellant’s retained counsel certified that appellant “has paid Indu Bailey for the

transcript in this case.” We then ordered the reporter’s record filed by September 20, 2019. On

September 10, 2019, Ms. Bailey informed the Court she would not be able to file the reporter’s

record before she left on vacation beginning September 19 and that she would not be back until
November 11, 2019. As a result, we ordered the reporter’s record filed by November 22, 2019.

On November 18, 2019, Ms. Bailey filed another request for extension of time. We granted the

motion and ordered the reporter’s record filed by 5:00 p.m. on December 13, 2019, cautioning

Ms. Bailey that the failure to file the reporter’s record by that time would result in her being

ordered not to sit until the complete reporter’s record is filed. On December 16, 2019 at 8:21

p.m., Ms. Bailey’s letter informing the Court for the first time that a balance was outstanding was

uploaded to the Court’s portal.

         This case cannot proceed without the reporter’s record being filed. We ORDER the trial

court to hold a hearing, WITHIN TWENTY DAYS OF THE DATE OF THIS ORDER, at

which court reporter Indu Bailey and retained counsel Leslie Rebescher are present to determine

(1) whether appellant has paid in full for the reporter’s record, (2) if not, when appellant will pay

for the record, and (3) when the reporter’s record will be filed.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      /s/     LANA MYERS
                                                              JUSTICE